Order entered September 9, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01009-CV

                                   TED STAUFFER, Appellant

                                               V.

                                  JANE T. NICHOLSON, Appellee

                           On Appeal from the Collin County Probate
                                     Collin County, Texas
                             Trial Court Cause No. PB1-0842-2012

                                           ORDER
       The Court has before it appellant’s September 5, 2013 motion to extend due date for

brief. The Court GRANTS the motion and ORDERS appellant to file his brief within thirty

days of the date of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE